ON APPLICATION FOR ADMISSION TO THE BAR
|,PER CURIAM.
Petitioner, Raven Matthews Pillette, applied to sit for the July 2002 Louisiana bar examination. On her application, petitioner disclosed certain delinquent financial indebtedness. By letter dated June 21, 2002, the Committee on Bar Admissions (“Committee”) advised petitioner it could not certify her character and fitness to this court. This court subsequently permitted petitioner to sit for the bar exam, with the condition that upon successfully passing the exam, she file a brief, supported by appropriate documentary evidence, explaining the details of the delinquent financial matters. In re: Pillette, 02-1814 (La.7/3/02), 819 So.2d 1027. On September 30, 2002, the Committee notified petitioner that she had successfully passed the essay portion of the Louisiana bar examination. Petitioner then filed an application for admission in this court.
After reviewing the evidence and considering the law, we conclude petitioner is eligible to be conditionally admitted to the practice of law in Louisiana, subject to a probationary period of one year. During this period, petitioner shall provide evidence to the Office of Disciplinary Counsel, on at least a quarterly basis, demonstrating that she has made a good faith effort to satisfy her financial obligations. Should petitioner fail to make a good faith effort *1012to satisfy her financial obligations, or should she commit any misconduct during the period of probation, her conditional | ¡.right to practice may be terminated or she may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
CONDITIONAL ADMISSION GRANTED.